EA     ORNEY          GENERAL
                           0~     TEXAS




                                March 11, 1957.

Honorable R. H. Wellborn                OPINION NO. w-55
County Attorney
Ruek County                             RE: Can a County Commlssioners~
Henderson, Texas.                           Court dispense with the use
                                            of votlng~machlnes    in a
                                            special election   after the
                                            Court has adopted the use
                                            of voting machines In the
                                            county under the provisions
                                            of Article 7.14, Section 3,
                                            Vernon’s CivFl Statutes,
Dear Mr. Wellbornr                          Election Code?
           This opinion Is In response to your, letter of February
           In which you pose a question which is substantially  as

                 May the County Commissioners1 Court of Rusk
           County dispense with the use of voting machines
           in a forthcoming Speolal Senatorial   Election, and
           use’ “paper” ballots Instead, where the Court had
           prevlously  adopted the use of voting machines as
           provided for by Statute?
           Article 7.14, Section     3 of Vernon’s   Civil   Statutes,
Election   Code, reads in part:
                 “The Commissioners’ Court of any county in the
           State of Texas may adopt for use in elections       and
           primary electlons’ln    at least three (3) of the
           larger voting precincts     in voting strength in said
           county, any kind of voting machine approved by the
           Secretary of State and may adopt such voting machine
           at anv time for use in such additional      votinn ore-
           cincts in the county as It may deem advlsable,‘and
           thereupon such voting machine shall be u8ed at ang
           and all elections    and primary elections,    municipal,
           county, district,    or state held In that county or
           any part thereof.    . . .“.(Eniphasis  Ours).
Hon. H. B. Wellborn,      Page 2,     NW-551


          On the basis of the foregoing statute,    the Commissioners1
Court of Rusk County is not authorized to dispense with the use
of voting machines at the forthcoming epeclal Senatorial       election
and use paper ballots   in lieu thereof.    However, the Commisalon-
ers’ Court would have authority   to rescind its previous order
adopting ,voting machines Andythereafter   paper ballots   could be
used at all special,   primary, and general elections    held In Rusk
County.

                                    SUMMARY
            The use of voting machines may not be dispensed
            with in the forthcoming special Senatorial
            elections unless the Commlseionera~ Court has
            entered an order rescinding  its previous order
            QI?OvidMg for use of voting machines at all
            elections in the County.
                                       Yours very truly,
                                       WILL   WIISOR~
                                       Attorney   Qeneral



                                                   C. Rivers,   Jr,
WCRrztrrh
APPROVED:
OPIRIOH COMMITTEE
By Grady Chandler
         Chairman